DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/21/2021.  Claim 4 has been canceled.  Claims 1-3 and 5-9 are now pending.  
Allowable Subject Matter

3.	Claims 1-3 and 5-9 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kato et al. (US 2015/0316332), Takahashi et al. (US 2003/0170446), Nakano et al. (US Patent 6,306,957) and Kumamoto et al. (US 2018/0194122).
Kato et al. disclose a heat conductive foam sheet for electronic equipment containing a heat conductor in an elastomer resin portion constituting the foam sheet, wherein the content of the heat conductor relative to 100 parts by mass of the elastomer resin (such as acrylonitrile butadiene rubber) is 100 to 500 parts by mass (claims 1 and 5). 
Takahashi et al. disclose a heat conductive sheet comprising organic matrix such as silicone rubber and heat conductive filler (alumina) contained in the organic matrix at a volume percent between 30% and 80%, wherein the heat conductive sheet has an Asker C hardness is 50 or less and a viscosity of 63 Pa•s (claims 1, 5 and 7, Example 2).
Nakano et al. disclose a thermal conductive silicone rubber composition comprising 10 to 70% by volume of silicone rubber and 30 to 90% by volume of a 
Kumamoto et al. disclose a heat conductive sheet comprising a resin such as silicone resins, more than 30% by mass of a particulate carbon material such as graphite and more than 0l05% by mass of a fibrous carbon material such as carbon nanotubes, wherein the heat conductive sheet has an Asker C hardness of 70 or less (claims 1 and 6, [0032], [0041], [0050], [0053], [0092]).  
	Thus, Kato et al., Takahashi et al., Nakano et al. and Kumamoto et al. do not teach or fairly suggest the claimed heat-conducting sheet comprising: an elastomer resin at a volume proportion of 30 to 70%; and a thermally conductive filler at a volume proportion of 30 to 70%, the elastomer resin having a viscosity at 25°C of 3000 Pa-s or less; and the elastomer resin having a lamella length of 20 mm or more, the heat-conducting sheet having an initial Asker C hardness of 50 or less, and the heat-conducting sheet having a 25% compressive strength of 200 kPa or less.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762